DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected Wenzel (US 2015/0160754) under 35 U.S.C. 103 as being unpatentable over Yano (US2010/0052700) in view of   Aas (US 2017/0308219).
Regarding claim 1, Yano teaches  A capacitive touch circuitry, the circuitry comprising: an interface circuitry (Fig. 1 detecting circuit 100); and a driven shield circuitry (Fig. 3 shield electrode driving element 92 and shield electrode 5) operatively coupled to the interface circuitry and configured to generate a shield voltage during a measurement phase holding the shield voltage at a first voltage rail during a measurement phase and varying the shield voltage from the first voltage rail to a second voltage rail during the measurement phase[0047-0050] and [0063-0067] teach how the shield electrode is driven into ground voltage 0v and Vdd or other potential voltages during when voltage is applied to sense electrode 4). Although Yano teaches the limitations as discussed above he fails to explicitly teach wherein the measurement phase comprising a negative pre-charge measurement phase and a 
However in the same field of measuring capacitance changes Wenzel teaches a touch sensor device  and method of driving  driven shield circuitry during a measurement phase wherein the measurement phase comprising a negative pre-charge measurement phase and a positive pre-charge measurement phase and varying a shield voltage between the positive pre-charge phase and the negative pre-charge phase ([0034] teaches pre-charging tracks 14 and [0047] teaches that tracks 14 can be used a shield electrodes).
Therefore it would have been obvious to one of ordinary skill in the art to combine the sensing device as taught by Yano with the sensing method as taught by Wenzel and the . This combination would help reduce the influence of noises caused to the input device as taught y Yano [0008]. Although the combination teaches the limitations discussed above they fail to teach varying a shield voltage in an increasing or decreasing manner during a pre-charge measurement phase.
However in the field of recognizing capacitance change in sensor device, Aas teaches varying a shield voltage in an increasing or decreasing manner during a pre-charge measurement phase ([0010][0012]teaches the shield voltage is driven to voltage rails Vcc or Gnd and [0014-0015] teaches how the shield voltage is driven to an intermediate level to match the sensor voltage).
Therefore it would have been obvious to one of ordinary skill in the art to combine the sensing device as taught by Yano with the sensing method as taught by 
Regarding claim 3, Wenzel teaches wherein the driven shield circuitry is configured to vary the shield voltage in accordance with a rising or falling edge of a pre-charge cycle ([0034] teaches pre-charging tracks 14 and [0047] teaches that tracks 14 can be used a shield electrodes).
Regarding claim 4, Yano teaches comprising sensing circuitry configured to provide a voltage responsive to changes in capacitance of the sense electrode (Circuit shown in Fig. 4 [0053]).
Regarding claim 5, Wenzel wherein one or more of the  positive pre-charge measurement phase and the negative pre-charge measurement phase include a pre-charge phase ([0034]),  charge redistribution phase (measurement from self-capacitance to mutual capacitance Fig. 10 s102,s104) and an integration and measurement phase ([0043]).
Regarding claim 6, Yano teaches wherein a sensor voltage change during a  first portion of the measurement acquisition cycle is different than a shield voltage change during the first portion of the acquisition cycle ([0049] teaches fixed voltage of the shield voltage can be the same as the sensor voltage or could be Vdd or Vdd/2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the sensing device as taught by Yano with the sensing method as taught by Wenzel. This combination would help reduce the influence of noises caused to the input device as taught y Yano [0008].

Regarding claim 7, Yano teaches wherein the total sensor voltage change during the measurement acquisition cycle is equal to the shield voltage change during the measurement acquisition cycle ([0049] teaches fixed voltage of the shield voltage can be the same as the sensor voltage or could be Vdd or Vdd/2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the sensing device as taught by Yano with the sensing method as taught by Wenzel. This combination would help reduce the influence of noises caused to the input device as taught y Yano [0008].
	

Claims 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US2010/0052700) in view of Wenzel (US 2015/0160754), Aas (US 2017/0308219), and Van Gastel (US 2011/0001549).
Regarding claim 8, Yano teaches  A method of providing a driven shield, the method comprising: taking measurements at a sensed line during a measurement cycles, phase of a measurement acquisition cycle and varying a voltage applied to at least one non-sensed line (shield electrode) during the measurement phase of the  measurement acquisition cycles([0047-0050] and [0063-0067] teach how the shield electrode is driven into ground voltage 0v and Vdd or other potential voltages during when voltage is applied to sense electrode 4). holding the voltage at a first voltage rail during one of a positive charge phase measurement phase and a negative charge measurement phase and varying the voltage from the first voltage rail to a second voltage rail during the measurement phase[0047-0050] and [0063-0067] teach how the shield electrode is driven into ground voltage 0v and Vdd or other potential voltages during when voltage is applied to sense electrode 4)configured to generate a shield voltage during a measurement phase. Although Yano teaches the limitations as discussed above he fails to explicitly teach wherein the measurement phase comprising a negative pre-charge measurement phase and a positive pre-charge measurement phase and varying a shield voltage between the positive pre-charge phase and the negative pre-charge phase.
However in the same field of measuring capacitance changes Wenzel teaches a touch sensor device  and method of driving  driven shield circuitry during a measurement phase wherein the measurement phase comprising a negative pre-charge measurement phase and a positive pre-charge measurement phase and varying a shield voltage between the positive pre-charge phase and the negative pre-charge phase ([0034] teaches pre-charging tracks 14 and [0047] teaches that tracks 14 can be used a shield electrodes).
Therefore it would have been obvious to one of ordinary skill in the art to combine the sensing device as taught by Yano with the sensing method as taught by Wenzel and the . This combination would help reduce the influence of noises caused to the input device as taught y Yano [0008]. Although the combination teaches the limitations discussed above they fail to teach varying a shield voltage in an increasing or decreasing manner during a pre-charge measurement phase.
([0010][0012]teaches the shield voltage is driven to voltage rails Vcc or Gnd and [0014-0015] teaches how the shield voltage is driven to an intermediate level to match the sensor voltage).
Therefore it would have been obvious to one of ordinary skill in the art to combine the sensing device as taught by Yano with the sensing method as taught by Wenzel and the shield driving method as taught by Aas . This combination would help reduce the influence of noises caused to the input device as taught y Yano [0008]. Although the combination teaches the limitations as discussed above and how the voltages can be different [0049], they fail to explicitly teach wherein a voltage change at the at least one non-sensed line is different than the voltage change at the sensed line.
([0005] the word “essentially means the shield electrode does not have to match the potential of the sensor electrode).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine to combine the sensing device as taught by Yano with the sensing method as taught by Wenzel, the shield driving method as taught by Aas . with the sensing method as taught by Van Gastel. This combination would help isolate the area in which touch of a given object is detected as taught by Van Gastel [0004]. 
([0055-0057] [0063-0067]).
Regarding claim 11, Yano teaches wherein at least one of the first voltage rail and the second voltage rail is equal to ground, and at least one of the first voltage rail and the second voltage rail is equal to a supply voltage (0047-0050]).
Regarding claim 13, Yano teaches wherein the total sensor voltage change at the sensed line during the measurement acquisition cycle is substantially equal to a total voltage change at the at least one non-sensed line during the measurement acquisition cycle ([0049] teaches fixed voltage of the shield voltage can be the same as the sensor voltage or could be Vdd or Vdd/2).

Allowable Subject Matter
Claims 14, 16-17, 21-23 and 25-27 are allowed.
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. The Applicant has argued the combination fails to teach the limitations of claims 1 and 8 as discussed above. Specifically the Applicant has argued Wenzel in view of Yano and Aas fail to teach holding the shield voltage at a first voltage rail, varying the shield voltage from the first voltage rail to the second voltage rail during the other one of the positive pre-charge measurement phase and the negative pre-charge measurement phase. The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As cited above Yano teaches a capacitive sensor device where a shield electrode 5 is provided in parallel with a sensor electrode SE, where the drive unit 92 changes the electric state of the shield electrode in accordance with an electric state of the sensor electrode SE [0047].  In [0049] Yano teaches shield electrode drive unit 92 applies a fixed voltage to shield electrode 5 such as ground (0v) or other values such as Vdd or a midpoint value Vdd/2 and is set at a value at which noise is most reduced.[0050] teaches shield electrode drive unit 92 applies voltages to shield electrode 5 at a time when the circuit applies voltages to the sensor electrode SE by changing the patenting of shield electrode 5 in accordance with voltage applied to 
Aas teaches a method of driving a shield control, where a capacitive touch device has a “driven shield” electrode positioned behind the touch electrode that is driven to the same potential as the touch electrode [0010]. Aas teaches that during a touch acquisition stage (measurement), digital driver 103 pre-charges the driven shield to a rail voltage VCC or ground to match the pre-charging of the touch electrode[0012]. Aas also teaches a charge-share phase, following the pre-chare phase, where the driven shield voltage replicates the voltage on the touch electrode (Vcc/2).
Since Aas teaches driving the shield voltage to different voltage rails during the pre-charge it would have been obvious to one of skill in the art the combination of Aas .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621